                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


ALBERTA GOODMAN
                                                                        CIVIL ACTION

VERSUS
                                                                         19-229-SDD-EWD

NATIONWIDE AGRIBUSINESS
INSURANCE COMPANY, ETAL.

                                           RULING

        The Court has carefully considered the Motion^ filed by Plaintiff, the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes, dated October 21, 2019, to which an objection3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, the Motion to Remand^ is hereby GRANTED and this suit is

hereby REMANDED to the 18th Judicial District Court, Iberville Parish, State of Louisiana.

        Signed in Baton Rouge, Louisiana on November 5, 2019.




                                       CHIEF JUDG^SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA


1 Rec. Doc. 6.
2Rec. Doc. 12.
3Rec. Doc. 15.
4 Rec, Doc, 6.
